Title: To Benjamin Franklin from Dumas, 19 April 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur
La Haie 19e. Avril 1779
Depuis deux mois environ, je suis extrêmement embarrassé de ma conduite ici à l’egard de Mr. l’Ambr. de F——. Accoutumé, ainsi que Mr. l’Abbé Des Noyers son prédécesseur, à me voir leur communiquer sans réserve toute ma correspondance, mes démarches & mes opérations, il m’a paru piqué que je ne lui aie rien dit de ce qui s’est passé entre Mrs. St——r, De N——e, & moi, & que je ne lui montre plus de vos Lettres. Effectivement il n’a pas vu vos 4 dernieres du 11 & 19 fevr., 12 & 18 Mars; & sur ce qu’il m’a témoigné ses desirs à cet egard, je lui ai dit respectueusement, que je ne pouvois les montrer à personne sans votre ordre exprès. Il est dans une grande colere contre Mr. St——r, & vouloit absolument que je lui disse où il étoit, ajoutant qu’il y alloit du service du Roi; que la parole que j’avois donnée de ne rien révéler de lui, ne devoit pas tenir contre la raison d’Etat; qu’il ne vouloit pas lui faire du mal, mais qu’il étoit nécessaire qu’il lui parlât; que Mr. St——r étoit un mauvais sujet, à qui il avoit défendu au nom du Roi de se mêler de telles affaires; que Mr. Le R—— de Ch——, & la personne de confiance d’un des Ministres, avoient grand tort de l’employer à cela, & qu’il s’en plaindroit & en écriroit à ce Ministre.
Je l’ai appaisé du mieux que j’ai pu sans faire de bassesse, & sans manquer à mon devoir, c’est-à-dire, en gardant fidelement les secrets qui m’ont été confiés. Mais comme ma liaison & correspondance nécessaire avec Mr. De N——e, & peutêtre aussi avec Mr Str., peut m’exposer tous les jours à d’autres difficultés pareilles auprès d’un Seigneur dont le caractere respectable m’en impose à juste titre, & que d’ailleurs j’honore aussi personnellement, j’ai grand besoin d’être rassuré & éclairé. Permettez donc, Monsieur, que je vous demande vos ordres, & les intentions des Ministres du Roi, pour régler ma conduite en conséquence, & que je vous supplie de me les faire parvenir le plutôt possible.
Je sais depuis hier, de bonne part, que l’Espagne s’est enfin déclarée. Cela fera un bon effet ici, & par- tout.
Je suis avec touts les sentimens du respectueux attachement que vous me connoissez pour vous, Monsieur, Votre trèshumble & très-obéissant serviteur
D
Passy à Son Exc. Mr. Franklin
  
Addressed: à Son Excellence / Monsieur Franklin, Esqr. / Ministre Plenipe. des Etats- / unis de l’Amérique / à Passy./.
Notation: Dumas 19 April 79
